Case 20-10343-LSS Doc 4875 Filed 05/24/21 Page 1 of 2

  

(476) 363-1403

Clim ts SA-
ek ~
SAitie Lauri Seller Slicttein,

: Lhe afters of Of fn Ut Ati hs OL TAL ‘allen
Whe led Yo a hfe oT, fala art Liffecing CAME a i; Meilure %e
Yale tegpornibily trl Use jacdyprdent : Marglog Sith iff My aftoas
is amoral,
; J td 7) ein Ye (fay. teal hurr 07 y 7 Voir rs IS @ ale
Lay yor cea sta ot fr pe Mane ea
SUS @ SoulLes2 compel anioe. Whe li 1h 02 Li” bit e Gt

Qs phy, veaus 4 50
Zof Dew Uiabilly 15 The have of pastic.

Your cCapricded,

 

Ky Mey J0?/

 
    
 

L Meve Fair + epgelabe LEME.
el tured tn Te fee if jul aerylec yom “a (wpe.

 

V8 Sn

27:6 WY 42 AYW L202

WH999
ds liz

YVAY 130
‘MNOD ADL
Inmate
Correspond
RICI

 
 

( ste Lauri Seleer-Silvchiftin
. 6A baal ups Cree
694 Market Sf, 6 Floor by
WiLMINGroN , CE 19801 |

iS80ig3628 coi2 bogoda fpf Jada etbed gaffe feed fghejij|judesie]

N
—
oO
N
o
Do
oO
ou
|
N
on,
Tt
N
—
LO
oO
TC
o
iL
LO
~~
oO
+
oO
oO
Q
Y
WY)
—
o
Tt
o
oO
=
oO
N
wo
Yn
©
O
